                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



HEIDI S.,                                  Case No. SA CV 17-01292-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner of Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Heidi S. (“Plaintiff”) appeals the Commissioner’s final decision denying
her application for Social Security Disability Insurance Benefits (“DIB”).1 For
the reasons discussed below, the Commissioner’s decision is reversed and this
matter is remanded for further proceedings.
                                BACKGROUND
      Plaintiff filed an application for DIB alleging disability beginning on
March 3, 2014. See Administrative Record (“AR”) 152-53. After her

      1
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
application was denied, she received a hearing before an administrative law
judge (“ALJ”). See AR 119-30. The hearing took place on November 12, 2015.
See AR 34-72. The ALJ heard testimony from a vocational expert and
Plaintiff, who was represented by counsel. See id.
      On May 12, 2016, the ALJ denied Plaintiff’s claim. See AR 18-33. The
ALJ found that Plaintiff had severe impairments of cervical spondylosis,
lumbar spondylosis, scoliosis, osteoarthritis of distal interphalangeal joints,
osteoarthritis of left knee, partial tear of the left supraspinatus tendon, and
Raynaud’s syndrome.2 See AR 23-25. The ALJ found that Plaintiff retained
the residual functional capacity (“RFC”) to:
      perform less than a full range of light work as defined in 20 CFR
      404.1567(b)[, specifically,] lift and carry 20 pounds occasionally
      and 10 pounds frequently; sit, stand, and walk 6 hours in an 8 hour
      day; occasionally stoop, crouch, reach overhead with bilateral
      upper extremities; no concentrated exposure to extreme cold,
      extreme heat, wetness, humidity, vibration, or pulmonary irritants
      such as fumes, odors, dust, and gases.
AR 25. The ALJ found that Plaintiff could perform her past relevant work as
an administrative clerk and thus was not disabled. See AR 28.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-7. Plaintiff then
sought review in this Court. See Dkt. 1.
                                   DISCUSSION
      Plaintiff argues that the ALJ improperly (1) discounted the opinion of
two treating doctors, (2) discounted Plaintiff’s symptom testimony, (3) failed to


      2
        Raynaud’s syndrome causes some areas of the body to feel numb and
cool in certain circumstances.

                                         2
include a hand limitation in the RFC, and (4) crafted an RFC that was not
based on any doctor who had physically examined Plaintiff or a medical
expert’s testimony. See Dkt 21, Joint Stipulation (“JS”) at 3. Because the Court
finds that the ALJ erred in discounting the opinions of Plaintiff’s treating
physicians and her symptom testimony, the Court does not reach the
remaining issues and will not decide whether those issues would independently
warrant relief.3
         Treating Physicians
                 Law
         Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the
plaintiff, and those who did neither. See 20 C.F.R. § 404.1527(c); Lester v.
Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as amended). A treating physician’s
opinion is generally entitled to more weight than an examining physician’s
opinion, which is generally entitled to more weight than a nonexamining
physician’s. See Lester, 81 F.3d at 830.
         When a treating or examining physician’s opinion is uncontroverted by
another doctor, it may be rejected only for “clear and convincing reasons.”
Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)
(citing Lester, 81 F.3d at 830-31). Where such an opinion is contradicted, the
ALJ may reject it for “specific and legitimate reasons that are supported by
substantial evidence in the record.” Id. (citations omitted). Moreover, “[t]he
ALJ need not accept the opinion of any physician, including a treating
physician, if that opinion is brief, conclusory, and inadequately supported by
clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); see


         3
             Upon remand, the ALJ may wish to consider Plaintiff’s other claims of
error.

                                           3
also Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The weight
accorded to a physician’s opinion depends on whether it is consistent with the
record and accompanied by adequate explanation, the nature and extent of the
treatment relationship, and the doctor’s specialty, among other factors. See 20
C.F.R. § 404.1527(c).
            Treating Physicians and ALJ Reasoning
      Dr. Swati Medhekar, a rheumatologist, met with Plaintiff about four
times between July 2014 and January 2015, when he filled out an RFC form.
See AR 1363-68. He diagnosed Plaintiff with bilateral hand osteoarthritis,
fibromyalgia, and Raynaud’s. See AR 1363. He opined that she could rarely
(0-30%) reach above her shoulders, reach down to waist level, reach down
toward the floor, carefully handle objects, or handle with fingers. See AR 1365.
He opined that she could lift less than 5 pounds. See id. He concluded that
Plaintiff could not stand or sit for six to eight hours due to her back pain and
fibromyalgia, but wrote “not applicable” next to these limitations for her
osteoarthritis. AR 1364.
      Dr. Wanda Chang completed a medical source statement in January
2015, at which point she had met with Plaintiff four times. See AR 1311-16. As
her clinical findings, she noted May 2014 x-rays that showed degenerative
cervical spine changes and severe degenerative changes in the thoracic lumbar
area, as well as an August 2014 lumbar MRI that showed severe spinal
narrowing, degenerative disc disease, and scoliosis. See AR 1311. She
diagnosed Plaintiff with cervical and lumbar spondylosis and myofascial pain
syndrome. See id. Dr. Chang assessed the following limitations: Plaintiff could
not stand or sit upright for six to eight hours, and could only do so for thirty
minutes at a time. See AR 1312. Plaintiff could reach above her shoulders or
down to waist level or toward the floor only rarely (0-30%) but could carefully



                                         4
handle objects and handle with fingers frequently (30-70%). See AR 1313.
Plaintiff could carry only less than five pounds. See id.
      The ALJ gave little weight to both doctors’ opinions. See AR 27-28. The
ALJ reasoned that, “[a]lthough some functional limitations are warranted
based on the entire medical evidence, physical examinations from [Plaintiff’s]
office visits [with Drs. Medhekar and Chang] do not support such restrictive
limitations.” AR 27. The ALJ further noted that neither opinion was clear
about how long Plaintiff could sit, stand, or walk in an 8-hour workday. See id.
Finally, the ALJ explained that the doctors’ opinions “are not consistent with
the actual level of [Plaintiff’s] daily activities of living,” noting that she
reported that she showered every other day, had breakfast, applied makeup,
took a walk, got her mail, went to the market, unloaded light groceries, folded
laundry, paid bills, and used the computer for emails and checking her bank
account balances. AR 27-28.
             Analysis
      The parties dispute whether the Court should apply the “clear and
convincing” or “specific and legitimate” test to the ALJ’s reasoning for giving
little weight to the opinions of Plaintiff’s treating physicians. See JS at 19.
Because the ALJ’s reasoning is inadequate under either standard, the Court
need not resolve this dispute.
      The ALJ’s conclusion that Plaintiff’s physical examinations from her
visits with Drs. Medhekar and Chang do not support the limitations opined by
her treating physicians is insufficient. As the Ninth Circuit stated more than 30
years ago, an “ALJ must do more than offer [her] conclusions.” Embrey v.
Bowen, 849 F.2d 418, 421 (9th Cir. 1988). The ALJ “must set forth [her] own
interpretations and explain why they, rather than the doctors’, are correct.” Id.
at 421-22. Merely recounting the results from Plaintiff’s physical examinations
and then stating that those results do not support the doctors’ limitations is


                                           5
“inadequate”; the ALJ must relate those objective findings to the specific
medical opinions being discounted. Id. at 422.
      Nor do the limited daily activities reported by Plaintiff support the ALJ’s
treatment of her physicians’ opinions. While it is true that “[e]ngaging in daily
activities that are incompatible with the severity of symptoms alleged can
support an adverse credibility determination,” Ghanim v. Colvin, 763 F.3d
1154, 1165 (9th Cir. 2014), the fact that Plaintiff could engage in the limited
activities she described such as taking a walk and getting mail does not
constitute an adequately specific conflict with her reported limitations. Indeed,
“[t]he Social Security Act does not require that claimants be utterly
incapacitated to be eligible for benefits,” and “many home activities are not
easily transferable to what may be the most grueling environment of the
workplace, where it might be impossible to periodically rest or take
medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).
      The only remaining reason offered by the ALJ—that Drs. Medhekar and
Chang were not clear about how long Plaintiff could stand in an 8-hour
workday—is not itself a sufficient reason to give their entire opinions “little
weight,” especially where both opined about lifting and reaching limitations
that were not reflected in the ALJ’s RFC. Accordingly, reversal is warranted
on this issue.
      Subjective Symptom Testimony
             Law
      To determine whether a plaintiff’s testimony about subjective symptoms
is credible, an ALJ must engage in a specific two-step analysis. See Vasquez v.
Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (citing Lingenfelter v. Astrue, 504
F.3d 1028, 1035-36 (9th Cir. 2007)). First, the ALJ must determine whether
the plaintiff has presented objective medical evidence of an underlying
impairment that could reasonably be expected to produce the alleged pain or


                                         6
other symptoms. See Lingenfelter, 504 F.3d at 1036. If the plaintiff meets the
first step and there is no affirmative evidence of malingering, the ALJ must
provide specific, clear and convincing reasons for discrediting the plaintiff’s
complaints. See Robbins v. Soc. Sec. Admin, 466 F.3d 880, 883 (9th Cir.
2006). “General findings are insufficient; rather, the ALJ must identify what
testimony is not credible and what evidence undermines the [plaintiff’s]
complaints.” Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (as
amended) (citation omitted).
              Testimony and ALJ Reasoning
      Plaintiff testified that she could not work because of lower back, neck,
and hand pain. See AR 40. In 2014, Plaintiff concluded that she could not
work because she could not sit and work. See AR 46. Since then, her back pain
had worsened and she would lie down on her stomach for 90 minutes in the
morning and 90 minutes in the evening. See AR 47-48. The pain went away
with heat, but the pain would return after 20 minutes when she was vertical.
See AR 48. She became exhausted after walking for 20 minutes. See AR 48-49.
Her husband carried her purse, and if he was not with her, she would empty
her purse out almost entirely so that she could carry it. See AR 50. While
steroid trigger point injections helped with her pain in June 2014, at the time of
the hearing they worked only for two weeks instead of three months, and she
could not get them any more frequently than three months apart. See AR 57.
She could stand or sit for no more than 30 minutes and could lift no more than
two pounds. See AR 70.
      Plaintiff also completed a function report in August 2014.4 At that time,
she could shower, watch television, put on makeup, take a short walk, get the
mail, go to the market if her husband pushed the cart, help unload light


      4
          The form says 2013, but it seems apparent that it was August 2014.

                                         7
groceries, help fold laundry, pay bills, and check bank balances online. See AR
163. She stated that she could not button a blouse and could no longer shower
every day. See AR 164. She could not blow dry her hair because the hairdryer
was too heavy. See id. She prepared her own simple meals with her husband’s
help. See AR 165. She could not clean except to wipe down a flat surface. See
id. She could drive and shopped online once or twice a week for ten minutes at
a time, and shopped for groceries once a week for 25 minutes. See AR 166.
She visited friends twice a week. See AR 167.
      The ALJ identified several reasons for discounting Plaintiff’s testimony.
First, the ALJ noted that despite Plaintiff’s onset date of March 3, 2014, the
only medical evidence from that period shows a doctor’s visit due to a cold and
other non-disabling conditions. See AR 28. Second, the ALJ noted that
Plaintiff managed to complete an 8-page questionnaire to support her disability
application by hand notwithstanding her testimony about her limitations. See
id. Third, the ALJ found that Plaintiff’s reported daily activities were
inconsistent with her alleged symptoms, noting that her allegation that she had
to lie down “a good part” of each day due to severe pain was contradicted by
treatment notes reflecting that she exercised for 40 minutes per week at
moderate to strenuous level. See id. Fourth, the ALJ noted that Plaintiff
dropped out of pain management and declined a recommended knee
replacement surgery. See id. Finally, the ALJ noted that the objective medical
evidence did not support her allegations. See id.
            Analysis
      For the reasons discussed below, the Court finds that the ALJ failed to
provide clear and convincing reasons for discounting Plaintiff’s testimony.
      As noted above, the limited activities of daily living described by Plaintiff
do not form a basis for discounting her testimony. The “mere fact that a
plaintiff has carried on certain daily activities, such as grocery shopping,


                                         8
driving a car, or limited walking for exercise, does not in any way detract from
her credibility as to her overall disability.” Vertigan v. Halter, 260 F.3d 1044,
1050 (9th Cir. 2001). The activities described by Plaintiff are not inconsistent
with her alleged symptoms. See Saunders v. Astrue, 433 F. App’x 531, 533
(9th Cir. 2011) (concluding that substantial evidence did not support ALJ's
determination to discredit claimant’s pain testimony based on daily activities
because “[w]e have held consistently that, activities such as light household
chores, cooking meals, and grocery shopping are activities that do not
necessarily translate to the work environment”).
      Both a conservative treatment history and a failure to obtain
recommended treatment can be legitimate reasons for an ALJ to discount a
claimant’s credibility. See Tommasetti v Astrue, 533 F.3d 1035, 1039 (9th Cir.
2008). But a conservative course of treatment is not a proper basis for rejecting
a claimant’s credibility where the claimant has a good reason for not seeking
more aggressive treatment. See Carmickle v. Comm’r, SSA, 533 F.3d 1155,
1162 (9th Cir. 2008). Here, the ALJ did not address Plaintiff’s reasons for not
seeking more aggressive treatment, as the record shows that Plaintiff suffered
from medication side effects and was a high-risk patient for a recommended
total knee replacement. Plaintiff testified that she could not take a lot of the
medications that her rheumatologist prescribed because of her irritable bowel
syndrome. See AR 51. Similarly, the record shows that Plaintiff was advised
by different doctors to avoid back and knee surgery despite her pain because of
the risk of bleeding. See AR 743, 1329. One doctor told her that she should
avoid surgery until “she cannot bear the pain any longer” because of her
“history of bleeding episodes and infections.” AR 1329.
      As to the other reasons offered by the ALJ for discounting Plaintiff’s
credibility, the fact that Plaintiff completed an 8-page handwritten report in
2014 does not undermine her symptom testimony. The record contains no


                                         9
information about how long it took Plaintiff to complete this form. And while
she claimed that writing was “difficult,” she never claimed that she could not
write. Likewise, the fact that Plaintiff’s alleged onset date does not correspond
to any specific treatment records about her disabling conditions does not
undermine her testimony about those conditions. The fact that there is no
objective evidence from the alleged onset date is a basis for discounting her
testimony, but that reason—a lack of supporting objective evidence—cannot
form the sole basis for discounting pain testimony. See Burch v. Barnhart, 400
F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence cannot form
the sole basis for discounting pain testimony, it is a factor that the ALJ can
consider in his credibility analysis.”). Reversal is therefore warranted on this
ground.
      Remand Is Warranted
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison, 759 F.3d at 1021
(explaining that courts have “flexibility to remand for further proceedings
when the record as a whole creates serious doubt as to whether the claimant is,


                                        10
in fact, disabled within the meaning of the Social Security Act.”). Here,
remand is appropriate for the ALJ to properly consider the treating physicians’
opinion and Plaintiff’s symptom testimony and conduct such other
proceedings as are warranted.
                                 CONCLUSION
      For the reasons stated above, the decision of the Social Security
Commissioner is REVERSED and the action is REMANDED for further
proceedings.
      IT IS SO ORDERED.


Date: March 7, 2019                         ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       11
